•           •           •     
  •          •         •





                                                                                    MEMORANDUM OPINION

No. 04-10-00104-CV

IN RE Sheryl SACHTLEBEN

Original Mandamus Proceeding

 
PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Sandee Bryan Marion, Justice
Rebecca Simmons, Justice
 
Delivered and Filed: February 24, 2010 
 
PETITION FOR WRIT OF MANDAMUS DENIED
            On February 11, 2010, relator Sheryl Sachtleben filed a petition for writ of mandamus and
a motion for emergency relief.  The court has considered relator’s petition for writ of mandamus and
is of the opinion that relator is not entitled to the relief sought.  See Brady v. Fourteenth Court of
Appeals, 795 S.W.2d 712, 714 (Tex. 1990).  Accordingly, the petition for writ of mandamus and the
motion for emergency relief are DENIED.  See Tex. R. App. P. 52.8(a). 
  PER CURIAM